 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDCityofBostonCabAssociationandUnitedIndustrialWorkers of North America of theSeafarers International Union of North America -Atlantic,Gulf,Lakes and Inland Waters Districtof the Seafarers International Union of NorthAmerica,AFL-CIO,Petitioner.Case 1-RC-10366June 26, 1969DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, BROWN, AND JENKINSUpon a petition duly filed on December 26, 1968,under Section 9(c) of the National Labor RelationsAct, as amended, a hearing in this case was held onJanuary 16 and 17, 1969, beforeHearingOfficerRobert D. McGrath. Pursuant to Section 102.67 oftheNationalLaborRelationsBoardRules andRegulations, the above-entitledmatterwas dulytransferred by the Regional Director for Region 1 totheBoard for consideration. The Petitioner andEmployer filed briefs.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersinconnectionwith this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error and they are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Union seeks a unit of all employees of theEmployer holding the position of taxicab "starter"atLogan InternationalAirport.The Employercontends that the petition should be dismissed onthe grounds that (1) it does not meet the Board'sjurisdictionalstandards;(2)thestartersareinextricably associated with the operations of theMassachusetts Port Authority and State police atthe airport and as a matter of policy the Boardshould not exercise jurisdiction; (3) pursuant to theprovisionsofSection 9(b)(3) disqualifying labororganizations from representing guards which admittomembership employees other than guards, theUnion cannot be certified as the representative ofthe starters; and (4) it is not the employer of thestarters for purposes of the Act.The City of Boston Cab Association, hereafter theAssociation, is a voluntaryorganizationof taxicabowners and operators in the city of Boston. TheAssociation seeks to create better conditions for itsmembers by pressing for the passage of certain lawsand obtaining rate increases. By request of itsmembers,the Associationalso screensapplicants forjobs as taxicab operators, giving eye tests, drivingtests,and checking the applicants' police andaccident records. Its members own between 1,000and 1,100 of the city's l.,525 licensed cabs.By informal agreement with the MassachusettsPort Authority, hereafter the MPA, the Associationconducts the starter service for taxicabs at LoganInternationalAirport.At least sinceMarch 12,1962, the MPA has published a comprehensive setof rules and regulations governing the operation oftaxicabs,limousines,motor buses, and charterautomobilesattheairport.These rules andregulationsappear to regulate both the flow ofcommercial vehicular traffic and the conduct ofvehicleoperatorswhile on airport premises andprevent excessive charges to airport patrons forthese services. They define the position of starterand contain provisions for their use in connectionwith taxicab and limousine services. As to bothtypes of service, the regulations stipulate that "onlypersonsdesignatedand authorized to act as such bythe(airport)Manager or his duly authorizedrepresentative, shall act at any time as Starters todirect the operations and movements" of thesevehicles.Another provision states that the starter,at all times, shall require the operator of the classof vehicle to whichhe is assignedto comply strictlywith these Rules and Regulations."The starter service is under the direct control of ataximanager. Though subject to some extent to theapproval of theMPA and the State police, itappears that the taxi manager is hired by theAssociation's airport committee which is in chargeof makingall arrangementsrelating to the servicesrendered at the airport. It appears further that theairport committee also determines the salary to bepaid to the taximanager.The taxi manager hiresthe starters,' regulates their working hours, sets theirsalaries, grantspay raises, and generally supervisestheir work.By authority of the MPA, which regulates the feecharged for the starter service, the Associationcollects 10 cents from each taxicab operator whopicks up a fare at the airport. In 1968, total receiptsfrom this operation exceeded $70,000. Although notspecificallyrequiredby its agreement with theMPA, the Association deposits these receipts in a"payroll account." The Association pays out of thisaccount the salaries of the starters and taximanager,and a proportionate share of its officesecretary's salary for services rendered in connectionwith the starter operation.' It also pays theemployees'socialsecurity,unemployment,andworkmen's compensation taxes, and provides suchthings as uniforms, caps, and tickets. When a deficitarises inthe payroll account, which may result fromairport shutdowns during inclement weather, theAssociationassessesitsmembers in order to pay thestarters'salaries.'Although theMPA and the State police at times interview newapplicants and may reject them, the taxi manager is free to hire or rejectan applicant who has the approval of the MPA and the State police. Onoccasion, theMPA may instruct the taxi manager to discharge a starterwho is not performing his duties satisfactorily.'The Associationmaintainsan office in Boston where it employs a177 NLRB No. 11 CITY OF BOSTON CAB ASSN.The starters,who are now called "taxicabsupervisors," are stationed outside the exits of themain terminal building and the Northeast andEasternAir Lines terminals. It appears that theyhave a booth near the main terminal building wherethey sell serially numbered tickets to the taxicaboperators, but that theyalso selltickets at otherpoints. In addition to the sale of the tickets as asource of revenue, the tickets are used by thestarters to maintain an orderly flow of the cabs tothe passenger pickup points. Although the tickets atone time carried the MPA stamp, they are nowstamped with the name of the Association. Eachstartermakes a daily written report by serialnumber of the tickets on hand both at the beginningand end of his shift and of the funds collected. Healso submits written reports of infractions of therules by the taxicab operators. Although the MPAhas detailed rules and regulations which apply totaxicab operators, it appears that the starters areprimarily concerned with the rules which relatedirectly to the starter operation. Thus, the violationsreported include such incidents as jumping the line,"clipping"or scooping a fare(picking up a fareafter discharging a passenger without first going tothe pool), and leaving the cab to solicit a fare.On the basis of these facts, we do not find meritin the Association's contention that it is, in essence,an instrumentality of the MPA and State police,and is not the employer of the starters for purposesoftheAct.'TheAssociationisaprivateunincorporatedassociation.Although subject tosome limitations, it establishes its own personnelpolicies,includingwages,hours,andworkingconditions, and, insofar as the record shows, hiresand fires its employees completely free of the State'sregulations andmerit system. The fact that thestartersaresubjecttotheMPA rules andregulations and to State police surveillance and thefact that the fees charged for the starter service arecontrolled by the MPA do not establish that theAssociation is an instrumentality of the MPA andtheStatePolice.TheAssociationisnotadministered by State-appointed or publicly electedindividuals. It selects its own officers, pays its ownexpenses, and owns its own property, including anautomobile.Therefore,we find that the City ofBoston Cab Associationisanemployer within themeaning of Section2(2) of the Act.'treasurer-safety director and an office secretary. Except as noted above,their salaries and the office rent are paid from membership dues which areassessed at the rate of $1 per cab per month. The members have also beenassessed specially for the purchase of a car which the safety director usesfor safety checkouts of drivers of member cabs.'Nor do we find merit in the Association's contention that the startersare guards within themeaningof Sec. 9(bX3). While the starters enforcerules and regulations of the MPA, the record shows that they are primarilyconcerned with the rules relating to their principal function of movingtaxicabs to and away from the terminal exits. There is no evidence thatthey are hired to perform guard duties such as protecting the property oftheAssociation or the airport, or checking the permits of the taxicaboperators to determine whether or not the operators may pcik up fares atthe airport Cf. Pinkerton'sNational Detective Agency,IllNLRB 504.65We find further that the Association is theemployer of the starters for purposes of the Act.While the record shows that the MPA hasparticipatedtoanunspecifiedextent,insuchmatters as the hiring and firing of starters, we findthat the Association retains sufficient control overthe employment conditions of the starters to enableit to bargain effectively with the Union. Thus, theAssociation is free to hire or refuse to hire anyapplicants for the position of starter even thoughthey have been recommended or approved by theMPA. As noted above, the Association regulates thestarters'working hours, sets their salaries, grantspay raises, and generally supervises their work.Weconclude, therefore, that the Association exerciseseffective control over the working conditions of thestarters and is fully competent to bargain with theUnion in accordance with the provisions of the Act.'The record shows that the starter service isessential to the furnishing of taxicab service fromLogan International Airport into the city of Boston.LoganInternationalAirporthandlesbothcontinental and intercontinental flights and is one ofthe busiest air terminals in the nation. It appearsthatasubstantialnumber of the passengerstravelling on these flights use taxicabs as a means oftransportation into Boston. Thus, a strike of thestarters is likely to cause considerable discomfort topassengers in continental and intercontinental flightand disrupt the flow of commerce.' We find,therefore, that the starter service is an essential linkinthe transportation of passengers in interstatecommerce. InH P 0 Service, Inc.'theBoarddecided that it will assert jurisdiction over allenterprises which function as essential links in thetransportationof passengers or commodities ininterstate commerce which derive at least $50,000gross revenues per annum from such operations. AstheEmployer derives in excess of $50,000 grossrevenues from the starter service operation, we findthat it will effectuate the policies of the Act toassert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) and2(6) and (7) of the Act.4.We find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All employees employed as taxicab starters, a/k/ataxicab supervisors, at Logan International Airport,but excluding office clerical employees, guards, andsupervisors as defined in the Act.'Cf.Virginia Pilot Association,159 NLRB 1733'CfHerbert Harvey,Inc,171 NLRB No. 36.'SeeAir Terminal Services, Inc., 67NLRB702, 705.'122 NLRB 394. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Directionof Election °'9 omitted from publication.]'in order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay beused to communicate with themExcelsiorUnderwear Inc.,156 NLRB 1236,N L R B v Wyman-Gordon Company,394 U S 759Accordingly,it is hereby directed that eligible voters, mustbe filed by the Employer with the Regional Director for Region 1 within 7days of the date of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election wheneverproper objections are filed.'In the absence of objection,we shall grant the Petitioner's request thatit appear on the ballot in the following style. "U I W -S.I.U , AFL-CIO "